          Case 1:19-cv-05244-AKH Document 32 Filed 11/06/19 Page 1 of 2


                       SECURITIES AND EXCHANGE COMMISSION
                                 DIVISION OF ENFORCEMENT
                                         100 F Street, N.E.
                                       WASHINGTON, DC 20549

                                                                                    Stephan J. Schlegelmilch
                                                                                   Supervisory Trial Counsel
                                                                                    Trial Unit, Mail Stop 5977
                                                                                            (202) 551-4935 (t)
                                                                                            (301) 623-1184 (f)
                                                                                   SchlegelmilchS@SEC.gov


                                                         November 6, 2019

By ECF and UPS

Honorable Alvin K. Hellerstein
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

        Re: SEC v. Kik Interactive Inc., SDNY Case No. 19-cv-5244 (AKH)

Dear Judge Hellerstein:

         Pursuant to Local Rule 37.2 and Rule 2(E) of Your Honor’s Individual Rules of Practice, the
parties jointly write to request the Court’s permission to conduct seven depositions during the
month of December 2019, after the November 29, 2019 fact discovery deadline set by the Court.
Each of these third-party witnesses are represented by separate counsel, and the parties submit that
these depositions, three of which require international travel, could not be scheduled during the
discovery period due to the limited availability of the parties, the witnesses, and the witnesses’
counsel.

         Consequently, we jointly request permission to depose the following individuals at the
identified times and places:

                 1.     Pat Chaukos – December 5, 2019 (Toronto)
                 2.     Ross McKee – December 10, 2019 (Washington, DC)
                 3.     Samuel Dowd – December 13, 2019 (Denver)
                 4.     Luc Hendriks – December 17, 2019 (Amsterdam)
                 5.     Harrison Wang – December 19, 2019 (Los Angeles)
                 6.     Ilan Leibovich – To be determined (Tel Aviv)
                 7.     William Mougayar – To be determined (Washington, DC)1


1 Mr. Mougayar, his counsel, and the SEC staff are available to conduct Mr. Mougayar’s deposition in
November, prior to the discovery cut-off date. Counsel for Kik has not yet informed the undersigned of
their availability.
         Case 1:19-cv-05244-AKH Document 32 Filed 11/06/19 Page 2 of 2




        Notwithstanding this request, the parties do not request the postponement or cancellation of
the hearing scheduled for December 6, 2019, but will instead defer to the Court’s judgment in this
regard.

       Thank you in advance for your consideration of this issue.

                                                     Very truly yours,

                                                     /s/ Stephan J. Schlegelmilch

                                                     Stephan J. Schlegelmilch
                                                     Counsel for Plaintiff U.S. Securities and
                                                     Exchange Commission



cc:    All Counsel of Record (by ECF)
